United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2604
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of South Dakota.
                                         *
Gerald Red Cloud,                        *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: May 3, 2001
                                Filed: May 7, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Gerald Red Cloud pleaded guilty to engaging in a sexual act with his minor
daughter, in violation of 18 U.S.C. § 1153 and South Dakota law. At sentencing the
district court1 departed upward based on presentence report (PSR) statements--to which
Red Cloud did not object--that he had sexually abused this daughter and two of his
other daughters on several occasions. The court imposed a sentence of 121 months




      1
       The HONORABLE RICHARD H. BATTEY, United States District Judge for
the District of South Dakota.
imprisonment and three years supervised release. Red Cloud now challenges the
court’s upward departure.

       Having carefully reviewed the record, we conclude the district court did not
abuse its discretion in departing upward in light of Red Cloud’s repeated sexual abuse
of three of his daughters. See U.S.S.G. § 2A3.1, comment. (n.4) (1998) (upward
departure warranted if court determines defendant committed multiple acts of criminal
sexual abuse of same or different victims); Koon v. United States, 518 U.S. 81, 100
(1996) (standard of review for upward departure); United States v. Beatty, 9 F.3d 686,
690 (8th Cir. 1993) (district court may accept as true all factual allegations in PSR not
objected to by parties).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-